DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments
Arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 31-36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20110276807 A1) in view of Smith (US 20130105572 A1).
Regarding claim 21, Shin discloses a method comprising:
	generating, using a hardware processor, a current configuration hash (paragraph 19 Then, a checksum value is calculated for previously stored firmware);
	comparing, using the hardware processor, the current configuration hash to a locally stored configuration hash (paragraph 19 it is confirmed whether or not the calculated checksum value matches a checksum value stored in the firmware header (step S212)); and
	upon determining that the current configuration hash and the locally stored configuration hash do not match, performing additional operations (fig. 2 s212 No Branch), comprising:
	receiving a new configuration (paragraph 22 command for downloading new firmware is inputted, fig. 3); and
	storing a configuration hash for the received new pad configuration (s228, and see fig. 1 checksum is part of header of stored firmware).

Shin fails to disclose:
1) configuration specifically applying to PIN pads


Shin figure 2 makes references to an EPP, which is an encryption pin pad. However further mentions of pin pads are sparse. Shin generally just refers to firmware used in an automatic banking machine.

However background of Shin clearly discloses that pin pad firmware is a type of automated banking machine firmware (paragraphs 5-6). It would have been obvious to one of ordinary skill in the art to apply the teachings of Shin to EPP firmware. The motivation for the combination is preventing hackings and accidents (paragraph 1) and improving efficiency (paragraph 8).

Shin fails to disclose:
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

However in an analogous art, Smith discloses EPP including software containing authentication configuration setting (paragraph 14 message authentication). It would have been obvious to one of ordinary kill in the art to combine this teaching with those of Shin by using authentication configuration settings. The motivation for the combination is improved security (paragraph 6).

claim 22, Shin as modified in claim 21 rejection discloses setting the state of the PIN pad as ready (s230)

Regarding claim 23, Shin as modified in claim 21 rejection discloses upon determining that the current PIN pad configuration hash and the locally stored PIN pad configuration hash match, setting a state of the PIN pad as ready (fig. 3 s224j Yes branch).

Regarding claim 24, Shin as modified in claim 21 rejection discloses configuring the PIN pad according to the received new PIN pad configuration (S228).

Regarding claim 25, Shin as modified in rejection of claim 21 discloses wherein the new PIN pad configuration is received from a configuration service (paragraph 25 download from host server).

Regarding claim 26, Shin as modified discloses wherein the PIN pad configuration hash value for a current configuration of the PIN pad is obtained from a configuration service (paragraph 25 firmware is downloaded from host, and see fig. 1 firmware header contains checksum).

Regarding claim 27, Shin discloses 
a method of network configuration, the method comprising:

	generating, using at least one hardware processor, the new configuration for the device (paragraph 25-26 host sends new firmware to device);
	transmitting the new configuration to the device (paragraph 25-26 download); and generating a new hash of configuration settings (paragraph 25 downloaded firmware includes checksum see fig. 1).

Shin fails to disclose:
1) configuration specifically applying to PIN pads
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

Shin figure 2 makes references to an EPP, which is an encryption pin pad. However further mentions of pin pads are sparse. Shin generally just refers to firmware used in an automatic banking machine.

However background of Shin clearly discloses that pin pad firmware is a type of automated banking machine firmware (paragraphs 5-6). It would have been obvious to one of ordinary skill in the art to apply the teachings of Shin to EPP firmware. The motivation for the combination is preventing hackings and accidents (paragraph 1) and improving efficiency (paragraph 8).

Shin fails to disclose:
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

However in an analogous art, Smith discloses EPP including software containing authentication configuration setting (paragraph 14 message authentication). It would have been obvious to one of ordinary kill in the art to combine this teaching with those of Shin by using authentication configuration settings. The motivation for the combination is improved security (paragraph 6).

Regarding claim 28, Shin as modified discloses upon receiving, from the PIN pad, a notification that the PIN pad is ready (s226 yes branch), setting a state of the PIN pad as ready (s228-s230).

Regarding claim 31, Shin as modified discloses wherein the new PIN pad configuration and the current PIN pad configuration hash are transmitted to the PIN pad by way of a PIN pad actor (paragraphs 25-26 downloaded from host, host=PIN pad actor).

Regarding claim 32, Shin as modified discloses the new hash of the generated PIN pad configuration is generated by applying a hash function to a configuration file associated with the new PIN pad configuration (fig. 1 download includes checksum which is a checksum or the firmware data).

Claim 33 is rejected for the same reasons as claims 21 and 27.
Claim 34 is rejected for the same reason as claim 33 and also in view of findings regarding claim 23.
Claim 35 is rejected for the same reason as claim 33 and also in view of findings regarding claim 24.
Claim 36 is rejected for the same reason as claim 33 and also in view of findings regarding claim 28.
Claim 39 is rejected for the same reason as claim 33 and also in view of findings regarding claim 31.
Claim 40 is rejected for the same reason as claim 33 and also in view of findings regarding claim 32.


Allowable Subject Matter
Claims 29, 30, 37, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 29 and 30, the prior art of record fails to disclose in combination with claim 27, upon receiving a request for an initial configuration from the PIN pad, performing additional operations, comprising: generating a PIN pad configuration; setting PIN pad registration information in a database; transmitting the PIN pad configuration to the PIN pad; generating a hash of the generated PIN pad configuration as a current PIN pad configuration hash; storing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687